Citation Nr: 1702908	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

2. Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD). 

3. Entitlement to a rating greater than 30 percent for tension headaches. 

4. Whether the Veteran was awarded a 10 percent rating based on multiple noncompensable service-connected disabilities from August 5, 1971 to February 19, 2009. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010, September 2010, and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Oakland, California.  The claims are currently under the jurisdiction of the Oakland RO. 

As explained below, the evidence shows a diagnosis of cervical radiculopathy rather than diabetic peripheral neuropathy of the upper extremities.  As the Veteran has only claimed that he has diabetic neuropathy of the upper extremities, and has not sought service connection for disability of the cervical spine, the Board finds that this claim does not encompass cervical radiculopathy.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing before the undersigned in September 2016.  A transcript is of record. 

In a December 2010 written statement, the Veteran moved to revise or reverse a December 1970 rating decision on the basis of clear and unmistakable error with regard to the assignment of a 0 percent rating for a shell fragment wound of the left calf.  At the September 2016 Board hearing, the Veteran raised the issue of whether clear and unmistakable error was committed in the December 1970 rating decision with regard to not assigning a 10 percent rating for multiple noncompensable disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to a higher rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have peripheral neuropathy of the left or right upper extremity.

2. The Veteran's PTSD does not produce total occupational and social impairment, and has either not resulted in deficiencies in most areas, including judgment and thinking, or has not been manifested by suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances including inability to establish and maintain effective relationships, or symptoms equivalent in severity, frequency, and duration to those above. 

3. An October 1970 rating decision granted service connection for malaria, with a rating of 10 percent from July 21, 1970, and 0 percent from August 5, 1971.

4. A December 1970 rating decision granted service connection for residuals of a shrapnel wound rated as 0 percent disabling, and headaches rated as 0 percent disabling; the Veteran did not appeal this decision. 

5. The Veteran has not been awarded a 10 percent rating based on multiple noncompensable disabilities from August 5, 1971 to February 19, 2009.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the left or right upper extremity are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for a rating higher than 50 percent for PSTD have not been satisfied or more nearly approximated at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016). 

3. The December 1970 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4. Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities from August 5, 1971 to February 19, 2009 based on a prior award is not established.  See 38 C.F.R. § 3.324 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied all notice required under the VCAA, including those applicable to service connection and increased rating claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  With regard to the initial rating of PTSD, because the appeal stems from a granted service connection claim, further notice under the VCAA is not warranted.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), service personnel records, VA treatment records and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed and medical opinions provided adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination was performed.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).


II. Service Connection for Peripheral Neuropathy of the Upper Extremities

A. Applicable Law 

The Veteran seeks to establish service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, type II. 

Service connection will be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  To grant service connection, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  See id; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including peripheral neuropathy as an organic disease of the nervous system, service connection may be established with sufficient evidence of chronicity of the disease in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including peripheral neuropathy, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


B. Analysis

The preponderance of the evidence shows that the Veteran does not have diabetic neuropathy of the upper extremities.  The VA examination reports and treatment records show diagnoses of peripheral neuropathy of the lower extremities but not the upper extremities.  

VA treatment records include a December 2009 electromyography (EMG) study report, which notes that the Veteran complained of numbness and cramping in the hands, and that he was dropping things.  Based on the EMG findings, the treating neurologist concluded that the Veteran had cervical radiculopathy.  In this regard, the Board notes that a March 2013 VA treatment record shows a diagnosis of cervical facet disease.  The December 2009 EMG study report states that there was no evidence of a medial or ulnar neuropathy.

The September 2011 VA examination report for peripheral neuropathy reflects the examiner's finding that the Veteran did not have upper extremity diabetic peripheral neuropathy.  

In the January 2015 VA examination report for diabetic peripheral neuropathy, the examiner again found that the Veteran did not have upper extremity diabetic peripheral neuropathy.  The examiner noted that EMG testing showed neuropathy in the lower extremities but not the upper extremities.  

The Veteran has not submitted or identified any competent or probative evidence showing that he has upper extremity peripheral neuropathy.  In this regard, he is not shown to have a medical background or medical expertise, and thus is considered a lay person in the field of medicine.  Thus, while his testimony is competent with regard to describing symptoms such as numbness, tingling, pain, cramping, or weakness of the upper extremities, it is not competent evidence of a diagnosis of peripheral neuropathy manifested by these symptoms, since this is a complex medical determination that cannot be made based on lay observation alone.  The medical complexity of this issue is indicated by the fact that EMG testing has been performed to assess the nature of his symptoms.  Accordingly, the Veteran's statements on this issue are not competent evidence and thus lack probative value.  

In the alternative, the findings by medical professionals in the VA examination reports and treatment records that the Veteran does not have peripheral neuropathy of the upper extremities carry more weight than his unsupported lay statements.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

The Veteran's statement that he has been diagnosed with peripheral neuropathy of the upper extremities by VA medical professionals is not credible, as the VA treatment records themselves show that he has been diagnosed with cervical radiculopathy rather than peripheral neuropathy, and thus directly conflict with his assertion.  These contemporaneous objective findings based on clinical testing for purposes of diagnosis and treatment carry more weight than the Veteran's unsupported statement in support of a claim for benefits.  

In the absence of competent evidence of peripheral neuropathy of the upper extremities, service connection cannot be established on any basis.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for peripheral neuropathy of the upper extremities is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


III. Increased Rating for PTSD

A. Applicable Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection.  Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been assigned a 50 percent rating under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:


Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.


B. Analysis

The preponderance of the evidence shows that the Veteran's PTSD with depression has not more nearly approximated the criteria for a 70 percent rating or higher, as shown by the following evidence. 

A December 2008 VA treatment record reflects that the Veteran had flashbacks at times and was unable to maintain sleep.  He also reported loss of trust and some hyper vigilance, as well as marital discord.  He felt down and experienced loss of interest at times.  No abnormalities were noted on observation, including with respect to thought process and content, speech, memory, insight, judgment, and impulse control.  A GAF score of 75 was assigned. 

The April 2009 VA examination report reflects that the Veteran had been married for over thirty years, but had experienced some marital discord in recent years.  He had worked as a plasterer for thirty years until 2004, when he became a union representative.  He continued to be employed in that role at the time of the examination.  He hoped to retire at the end of 2009 or in early 2010.  He went out once a month with his wife, including with one couple with whom they were friends.  They had gone to dinner dances or family events. 

With regard to PTSD symptoms, the April 2009 VA examination report reflects that the Veteran reported nightmares as being the "worst" symptom, with nightmares about Vietnam occurring about twice a month.  He also reported flashbacks, which were mainly visual.  They occurred on average about once a week, but could occur as often as two to three times a week.  They lasted about one and a half minutes at a time on average.  He did not stop what he was doing during such flashbacks.  He also reported hypervigilance, stating that he checked the doors and windows about once or twice a week, sat in restaurants with his back to the wall and a view to the door.  He generally would not take another table if he could not be seated in that fashion, or "suffer[ed]" through the process of looking over his back if that occurred.  Further, he reported anger control problems, stating that he would snap at people easily and usually would just walk away.  He stated that he found himself walking away due to anger about once every month.  He also had an excessive startle response.  For example, he related that early in his marriage, if his wife walked up in back of him or touched him, he would startle at the time.  He reported avoiding crowds and that he never talked about Vietnam.  He felt a sense of detachment and distance, as well as less emotion.  He denied feeling depression.  However, he stated that his wife told him he was depressed, and that he went to group psychotherapy at a private facility for that reason.  He stated that he teared up easily if the war came to mind, or when his parents came to mind, but never had crying spells.  

The April 2009 VA examination report reflects that on mental status examination, no abnormalities were noted apart from some attention and concentration problems on testing.  His insight and judgment appeared to be within normal limits.  He did not show short-term or long-term memory loss.  He did not engage in obsessive or ritualistic behavior such as perimeter searches or checking the doors and windows, except once a week.  He reported extreme anxiety sometimes, but did not "quality them as a panic attack."  

The April 2009 examiner diagnosed PTSD with depression and alcohol dependence in full sustained remission, and assigned a GAF score of 60 to 65, which he explained meant a mild to moderate impairment.  The examiner noted in this regard that the Veteran had a history of "reputable work" with only some mild discord in the work setting.  He generally functioned well in regular day-to-day activities.  He did not stop work during flashbacks.  He had some meaningful interpersonal relationships with one couple, and perhaps some of his supervisors in the work setting.  The examiner concluded that that there was an occasional decrease in work efficiency, with intermittent periods of time when the Veteran may have an inability to perform occupational tasks, due to signs and symptoms of PTSD.  However, he was generally functioning satisfactorily with routine behavior and self-care and conversation.  He did describe, however, distance from his family and friends, social avoidant behavior, and a history of some work conflict in the past.

Vet Center records dated in June 2009 and July 2009 reflect that the Veteran's PTSD was considered "severe and chronic."  At this time, the Veteran exhibited a dysphoric and anxious mood with a blunted affected.  The Veteran stated that he had not revealed the "extent of his struggles" to the April 2009 VA examiner. 

In a January 2010 VA examination report, the examiner who authored the April 2009 VA examination report noted that he had reviewed the claims file including the above Vet Center records.  The examiner noted that those records reflected that the Veteran had not "reveal[ed] the full extent of his struggles" at the time of the April 2009 examination.  However, the examiner noted that the Vet Center records did not document new symptoms or functional impairment not already described in the April 2009 report.  The examiner nevertheless concluded that he would "give the benefit to [the Veteran]" and change the GAF score from 60 to 65 (denoting moderate to mild symptoms) to a GAF score of 60 for moderate impairment.  The examiner explained that a GAF score of 60 equated to occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships with disturbance of mood. 

VA treatment records show that the Veteran has received individual counseling and group therapy on a regular basis for his PTSD.  A May 2010 VA treatment record reflects a GAF score of 55.  A June 2010 VA treatment record reflects a GAF score of 60.  A July 2013 VA treatment record reflects that the Veteran reported hypersomnia (sleeping well at night, then taking naps during the day), lack of motivation, loss of pleasure and enjoyment in things that were usually enjoyable to him, and a general sense of malaise.  However, this record also notes that the Veteran reported aching all over his body for the past month, and an August 2013 treatment record notes that the Veteran was turning down activities primarily due to pain issues.  These records generally reflect that apart from a blunted affect, no abnormalities were noted on examination, including with regard to thought process, speech, insight, and judgment. 

A June 2010 VA neurological examination report for headaches reflects that the Veteran retired in December 2009 because he got tired of traveling to different places. 

The January 2015 VA examination report reflects that the Veteran reported being retired from work.  He denied problems at work or disciplinary action.  His PTSD was manifested by symptoms of recurrent memories, images, and dreams related to trauma experiences, attempts to avoid trauma reminders, persistent negative state, detachment, distorted cognitions related to trauma experiences, hypervigilance, exaggerated startle response, difficulty with concentration, disturbed sleep, and agitation.  For rating purposes, the examiner found that active symptoms included depressed mood, anxiety, panic attacks more than once a week (three times or more), chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including at work or in a work-like setting.   The examiner found that these symptoms caused occupational and social impairment with reduced reliability and productivity.  

The Veteran's PTSD has not more nearly approximated the criteria for a 70 percent rating as his symptoms do not cause the functional impairment associated with that evaluation.  His symptoms have not caused deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  No abnormalities have been noted with regard to judgment or thinking on examination.  Moreover the VA examiners have not found this degree of functional impairment.  The January 2015 VA examiner found that the Veteran's PTSD symptoms caused reduced reliability and productivity, but not deficiencies in most areas.  

Also weighing against this degree of impairment is the fact that the Veteran maintained full time employment in the same occupation for over thirty years, until he became a union representative.  He did not report interference with his ability to carry out day-to-day work duties.  For example, he stated that although he experienced flashbacks, they did not prevent him from continuing the activity he was engaged in at the time.  

Further, and in the alternative, the symptom equivalency requirement is not satisfied.  Although the January 2015 VA examiner noted at least one symptom potentially correlated with a 70 percent rating, namely difficulty adapting to stressful circumstances, including at work or in a work-like setting, the examiner did not find that the Veteran had an inability to establish and maintain effective relationships, which the General Rating Formula indicates is the type of manifestation of this symptom that would warrant a 70 percent rating.  Importantly, whether the Veteran has difficulty adapting to stressful circumstances in terms of the rating criteria for a 70 percent evaluation is ultimately a legal determination for the Board to make based on all the evidence of record.  The evidence shows that the Veteran maintained full time employment until his retirement with no indiction of a significant loss of productivity or interference in his ability to carry out his occupational duties, including in his capacity as a union representative.  The evidence does not show a significant worsening in the Veteran's ability to adapt to stressful circumstances since his retirement.  Thus, the preponderance of the evidence weighs against difficulty adapting to stressful circumstances as contemplated by the rating criteria.  

The July 2013 VA treatment record reflects that the Veteran reported hypersomnia, lack of motivation, loss of pleasure and enjoyment in things that were usually enjoyable to him, and a general sense of malaise.  However, these types of symptoms were not generally reported by the Veteran in other treatment records and examination reports, and this record as well as the August 2013 VA treatment record indicate that the Veteran's symptoms may have been due to physical issues rather than his PTSD, noting that the Veteran reported aching all over his body for the past month and turning down activities primarily due to pain issues.  Moreover, these symptoms are also readily captured by the criteria for a 50 percent rating, which include disturbances of motivation and mood, as well as the criteria for a 30 percent rating, which include depression and sleep disturbance.  Thus, the evidence does not show that these symptoms are equivalent in severity, frequency, and duration to near-continuous depression or panic affecting the ability to function independently, appropriately and effectively or other symptoms associated with a 70 percent rating.

With regard to the Veteran's statement at the April 2009 examination that he checked the doors and windows about once or twice a week, the examiner found that this behavior did not amount to an obsessional ritual.  Further, the evidence does not show that this behavior interfered with routine activities, or caused deficiencies in most areas.  Thus, it does not satisfy the severity, frequency, or duration requirement, or does not produce the functional impairment contemplated by a 70 percent rating. 

In any event, even if the Veteran has had one or more PTSD symptoms equivalent in severity to the symptoms contemplated by a 70 percent rating, such symptoms have not resulted in deficiencies in most areas, as discussed above, and thus the functional impairment requirement is not satisfied.  

The Board also finds that the assignment of a GAF score of 55 in the May 2010 VA treatment record dose not in itself show that the criteria for a 70 percent rating have been satisfied.  The record does not show symptoms or functional impairment different or more severe than what is described in prior and subsequent treatment records, as discussed above.  The one-time assessment of an examiner or treating medical professional does not warrant a higher rating.  Rather, the Board must look at the entire record to make this determination.  In this regard, the Board also notes that a month later, in June 2010, the Veteran was assigned a GAF score of 60, and GAF scores of 60 or higher have generally been assigned during the pendency of this claim.  Finally, the Board observes that a GAF score of 55, which denotes moderate symptoms or functional impairment, can be consistent with a 50 percent rating.  See Richard, 9 Vet. App. at 267; DSM-IV.  Accordingly, the GAF score of 55 does not in itself show that the criteria for a 70 percent rating have been satisfied. 

Similarly, the finding of "severe and chronic" PTSD in the 2009 Vet Center records does not in itself place the evidence in equipoise.  Rather, as with the GAF score of 55, the Board must review all the evidence of record, and will not rely on a one-time assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.  Indeed, the April 2009 VA examiner reviewed the Vet Center records and continued to find moderate symptoms and functional impairment.  As noted by that examiner, the Vet Center records do not show symptoms or functional impairment different from what was described in the April 2009 VA examination report.  For the reasons already discussed, the preponderance of the evidence shows that the criteria for a 70 percent rating are not satisfied or more nearly approximated. 

In sum, for the above reasons, a 70 percent rating is not warranted. 

The criteria for a 100 percent rating are also not satisfied or more nearly approximated.  The Veteran does not have any of the symptoms associated with that rating.  His thought process and communication have generally been found to be normal, he has not been disoriented in any sphere, his grooming and hygiene have been adequate, his behavior has not been found or shown to be grossly inappropriate, and he has not had memory loss equivalent in severity to not remembering names of close relatives, his own occupation, or own name.  His symptoms are not otherwise equivalent in severity to the symptoms corresponding to a 100 percent rating.  Rather, his symptoms are readily described in the criteria for ratings of 50 percent and 30 percent, which indicates that they are not equivalent in severity to the symptoms contemplated by the criteria for ratings of 70 percent or 100 percent. 

Further, the evidence shows that the Veteran does not have total occupational impairment due to PTSD symptoms.  He stated at the April 2009 VA PTSD examination that he planned to retire after working more than 30 years, and the June 2010 VA neurological examination report states that he retired because he got tired of traveling to different places.  There is no evidence suggesting total occupational impairment. 

Finally, the evidence does not show that the Veteran has total social impairment.  Although he has reported marital discord, he has been married to his wife for many years, and also maintains relationships with his children.  He has reported going out on occasion with friends or acquaintances, and participating in a veterans group.  Thus, the evidence does not show total social impairment.  

Accordingly, the criteria for a 100 percent rating are not satisfied. 

In finding that the criteria for ratings of 70 percent or 100 percent are not satisfied or more nearly approximated, the Board does not discount or wish to gloss over the severity of the Veteran's PTSD symptoms and the resulting functional impairment.  The Board finds that under VA's legal framework for evaluating disability, the Veteran's symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, panic attacks more than once a week, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are readily captured by or more nearly approximate the criteria for ratings of 50 percent and 30 percent under the General Rating Formula.   

Although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that his PTSD with depression has not met or more nearly approximated the criteria for a rating greater than 50 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria shows that the rating criteria are adequate to evaluate his PTSD.  In this regard, the Veteran's symptoms of depression, anxiety, sleep impairment, memory impairment, disturbances of motivation and mood, panic attacks, suspiciousness, and difficulty establishing and maintaining effective work and social relationships, as well as their effects on occupational and social functioning and their general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  

The sole fact that a symptom may not be mentioned in the rating criteria does not in itself indicate an exceptional or unusual disability picture.  The symptoms set forth in the General Rating Formula are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  The evidence does not show that the Veteran's PTSD symptoms or their severity are not reasonably described by the rating criteria such as to render their application impractical for evaluation purposes.  On the contrary, the rating criteria adequately describe the Veteran's disability picture. 

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

In determining whether extraschedular consideration is warranted, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Id. at 1366.  This consideration requires the same analysis set forth in Thun.  Yancy, 27 Vet. App. at 495.  The Board first must compare the veteran's symptoms with the assigned schedular ratings.  Id.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.

The issue of whether extraschedular consideration is warranted based on the combined effects of service-connected disabilities has not been raised by the Veteran or the record.  The evidence does not indicate that his other service-connected disabilities separately or collectively affected his PTSD so as to produce manifestations not adequately described by the schedular criteria.  Accordingly, this issue has not been raised.  Therefore, the Board will not refer this case for extraschedular consideration. 

As there is no evidence or assertion of unemployability due to the Veteran's PTSD during time period under review, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In sum, the preponderance of the evidence weighs against assignment of a rating higher than 50 percent for the Veteran's PTSD at any point during the period under review.  Consequently, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


IV. Entitlement to a 10 Percent Rating for Multiple Service Connected Disabilities from August 5, 1971 to February 19, 2009 Based on a Prior Award

The Veteran states that a December 1970 rating decision granted a 10 percent rating for multiple service-connected disabilities, but that he never received compensation payments based on this award.  See April 2010 written statement.  Thus, although this issue was certified to the Board as one of entitlement to such a rating, it really concerns the basic administrative matter of whether he was in fact awarded this benefit.  As explained below, the record shows a grant of a 10 percent rating for malaria through August 4, 1971, with a 0 percent rating assigned from August 5, 1971, but not a grant of a 10 percent rating based on multiple noncompensable disabilities. 

VA regulation provides that a 10-percent rating may be applied to two or more separate service-connected disabilities when they clearly interfere with normal employability, even though none of the disabilities may be compensable under the Schedule for Rating Disabilities.  38 C.F.R. § 3.324 (2016).  

The December 1970 rating decision granted service connection for headaches and residuals of a shrapnel wound to the lower left leg, each rated as 0 percent disabling or noncompensable.  This rating decision also reflects that service-connected malaria was assigned a staged rating of 10 percent from July 21, 1970, and 0 percent from August 5, 1971 forward, based on an October 1970 rating decision that granted service-connected for this disability. 

Toward the bottom of the December 1970 rating decision is the notation that the combined evaluation of the Veteran's service-connected disabilities was 10 percent.  The combined evaluation was evidently based on the staged rating of 10 percent for malaria from July 1970 to August 1971.  There is no indication of an award of another 10 percent rating based on multiple noncompensable service-connected disabilities.  Indeed, such an award could not have been assigned prior to August 5, 1971 due to the 10 percent rating in effect for malaria at the time, and there is no mention of this award going into effect as of August 5, 1971. 

The file also includes a copy of a December 1970 notification letter that was sent to the Veteran informing him that a 10 percent rating had been assigned for malaria from July 21, 1970, and a 0 percent rating from "August 5, 1970."  (The date "August 5, 1970" was apparently a typographical error: although the October 1970 rating decision found that the Veteran's malaria resolved by August 5, 1970, the 10 percent rating was assigned through 1971 rather than 1970, as confirmed by an award sheet (VA Form 20-822)).  The letter further states that service connection had been granted for a scar as a residual of a shell fragment wound to the left calf, rated as 0 percent disabling, and for tension headaches, rated as 0 percent disabling.  The letter then states that the combined rating was 10 percent disabling.  Again, while the letter could have been clearer in its language, the combined rating was evidently based on the 10 percent rating for malaria in effect prior to August 5, 1971, as there is no reference to an award of a 10 percent rating based on multiple noncompensable disabilities.  

In sum, the record shows that the Veteran was never granted a 10 percent rating based on multiple noncompensable disabilities.  Rather, he was granted a 10 percent rating for malaria from July 1970 to August 1971, with a 0 percent rating assigned as of August 5, 1971.  The combined rating of 10 percent reflected in the rating decision and notification letter is evidently in reference to this temporary 10 percent rating.  

The December 1970 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  The Board does not here address the merits of entitlement to a 10 percent rating from August 5, 1971 to February 19, 2009.  In this regard, a "freestanding" claim for an earlier effective date as to a previous final decision is not authorized by law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Moreover, the Veteran has not sought an earlier effective date in this appeal, but instead states that he was in fact awarded a 10 percent rating based on multiple noncompensable disabilities for the time period at issue, but never received compensation payments based on this award.  The Board finds that this was not the case, as explained above.  Whether clear and unmistakable error was committed in the December 1970 rating decision with regard to the evaluations assigned has been referred to the AOJ for appropriate action.  

Accordingly, a 10 percent rating based on multiple noncompensable service-connected disabilities from August 5, 1971 to February 19, 2009 is denied, as the record shows that the Veteran was not awarded such a rating for that time period.  As this appeal is denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied. 

An initial rating greater than 50 percent for posttraumatic stress disorder is denied. 

A 10 percent rating based on multiple noncompensable service-connected disabilities from August 5, 1971 to February 19, 2009 is denied. 


REMAND

The issue of entitlement to a higher rating for headaches must be remanded for further development.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA examination is warranted to assess the current severity of the Veteran's headache disorder.  At the September 2016 Board hearing, the Veteran described headache symptoms that seem worse than what is documented in the January 2015 VA examination report.  In the examination report, the examiner indicated that the Veteran did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability, without comment or explanation.  Indeed, the report contains no discussion of how the Veteran's headaches affect his functioning.  It also states that the Veteran had prostrating headaches occurring once every month on average.  The Veteran's September 2016 hearing testimony suggests that more recently he has experienced prostrating headaches several times a month.  Specifically, he stated that his headache symptoms were occurring more often, and seemed to imply that in the past month there were several days where he had to lay in bed for six or seven hours due to headache pain.  Accordingly, a new VA examination should be performed to assess any worsening of the Veteran's headache symptoms since the January 2015 examination, and to provide a more complete description of functional impairment.  

This opportunity should also be taken to obtain any outstanding VA treatment records dating from October 2013 forward, which may be relevant to assessing the current severity of the Veteran's headaches. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records from the California Central Health Care System dated since October 2013 and associate them with the claims file.

2. Next, arrange for a new VA examination to assess the current severity of the Veteran's tension headaches.  In the examination report, the examiner must discuss in narrative form how the Veteran's headaches affect his ability to function.  

3. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


